DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8 – 12 and 14 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (Pub. No.: US 2008/0262687 A1) in view of Clarke et al. (Pub. No.: US 2015/0046071 A1).
Regarding claim 8 (Currently Amended), Fujita teaches a method for activating a parking brake of a motor vehicle (electric parking brake system, See Abstract), comprising:
activating the parking brake automatically when the motor vehicle is at a standstill or the
ignition is switched off (“…parking brakes 18 and 20 are automatically applied when the operating portion 290 of the ignition switch 212 is operated to turn off the ignition switch 212 while the vehicle is at a standstill.” ¶ 90), wherein a current situation of the motor vehicle and/or the environment is detected subsequent to the automatic activation of the parking brake (“Parking Brakes Applied” S56 from FIG. 10A corresponding to “Does driver intend to start vehicle S62 in FIG. 10B as subsequent detection step), and
that said current situation is compared to stored situations of the motor vehicle and/or the environment (Parking brake control program stored ¶ 92), for which a rolling capability of the motor vehicle at a standstill or with its ignition switched off has been designated (All Steps FIGS. 10AB are stored in memory ¶ 92).
 	Fujita is silent to wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from environmental sensors.  However, in a similar field of endeavor, Clarke teaches a vehicle comprising an external camera for imaging a wading depth for the vehicle (See ¶ 42 and Abstract).  Clarke further teaches the aspect of 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the current situation of the motor vehicle as taught by Fujita to wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from environmental sensors as taught by Clarke to flexibly optimize vehicle controls based on the sensor information (¶ 2).

Regarding claim 9, Fujita discloses the method, wherein if the detected current situation of the motor vehicle and/or the environment corresponds to a stored situation of the motor vehicle and/or the environment that requires the rolling capability of the motor vehicle a signal is sent to the vehicle operator, indicating that the parking brake is to be deactivated (S55, FIG. 10B).

Regarding claim 10, Fujita discloses the method, wherein the vehicle operator is notified of the deactivation of the parking brake via a visual and/or acoustic signal (S53, FIG. 10B).

Regarding claim 11, Fujita discloses the method, wherein if the detected current situation of the motor vehicle and/or the environment corresponds to a stored situation of the 

Regarding claim 12 (Currently Amended), Clarke teaches the method, wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from a GPS and/or a Car2X (¶ 42).
 	It would have been obvious to modify Fujita to wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from a GPS as taught by Clarke to flexibly optimize vehicle controls based on the sensor information (¶ 2).

Regarding claim 14 (Currently Amended), Fujita discloses a system for controlling a parking brake of a motor vehicle, comprising:
use of a controller device (Electronic Parking Brake ECU 200, FIG. 1), which activates the parking brake when said vehicle is at a standstill and/or its ignition is switched off (“…parking brakes 18 and 20 are automatically applied when the operating portion 290 of the ignition switch 212 is operated to turn off the ignition switch 212 while the vehicle is at a standstill.” ¶ 90), wherein, subsequent to the activation of the parking brake, a detected current situation of the motor vehicle and/or the environment is provided to the controller device as an additional input value (“Parking Brakes Applied” S56 from FIG. 10A corresponding to “Does driver intend to start vehicle S62 in FIG. 10B as subsequent detection step), and in that the controller device is set up to execute a comparison between the detected current situation of the motor vehicle and/or the environment and reference situations stored in the controller device that wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from environmental sensors.  However, in a similar field of endeavor, Clarke teaches a vehicle comprising an external camera for imaging a wading depth for the vehicle (See ¶ 42 and Abstract).  Clarke further teaches the aspect of controlling the vehicle engine (e.g., switching off) when the vehicle comes to a standstill and the brake pedal is depressed or the parking brake is actuated.  Then the brake pedal is released and/or the throttle pedal is depressed, the powertrain controller is arrange to start the engine automatically (¶ 56) which demonstrates the art to be analogous to Fujita.    
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the current situation of the motor vehicle as taught by Fujita to wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from environmental sensors as taught by Clarke to flexibly optimize vehicle controls based on the sensor information (¶ 2).

Regarding claim 15, Fujita discloses the method, wherein if the detected current situation of the motor vehicle and/or the environment corresponds to a stored situation of the motor vehicle and/or the environment that requires the rolling capability of the motor vehicle the parking brake is deactivated automatically (S54, FIG. 10A).

Regarding claim 16, Fujita discloses the method, wherein if the detected current situation of the motor vehicle and/or the environment corresponds to a stored situation of the motor vehicle and/or the environment that requires the rolling capability of the motor vehicle the parking brake is deactivated automatically (S54, FIG. 10A).


Regarding claim 17, Fujita discloses the method, wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from a GPS (¶ 42).
 	It would have been obvious to modify Fujita to wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from a GPS as taught by Clarke to flexibly optimize vehicle controls based on the sensor information (¶ 2).

Regarding claim 18, Fujita discloses the method, wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from a GPS (¶ 42).
 	It would have been obvious to modify Fujita to wherein the current situation of the motor vehicle and/or the environment is detected based on data obtained from a GPS as taught by Clarke to flexibly optimize vehicle controls based on the sensor information (¶ 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (Pub. No.: US 2008/0262687 A1) in view of Clarke et al. (Pub. No.: US 2015/0046071 A1) as applied to claim 11 above, and further in view of Yokoyama et al. (Patent No.: US 10,293,800 B2).
Regarding claim 13, Fujita is silent to the method, wherein the environmental sensor data are provided by a camera present in the motor vehicle and/or a distance sensor present in the motor vehicle.
 	However, in the same field of endeavor, Yokoyama teaches a parking brake controller which activates and electric actuator in response to operation of a parking switch to hold a disc brake to serve as a parking brake (See Abstract).  Specifically, a vehicle data bus 16 is configured with a stereo camera (col. 3, lines 38-54) meeting the limitation in the claim.
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors taught by Fujita and Clarke to comprise a camera sensor taught by Yokoyama to enhance vehicle braking reliability and convenience (col. 1, lines 28-30).

Response to Arguments
Applicant’s arguments with respect to claims 8 - 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYLER J LEE/Primary Examiner, Art Unit 3663